
	
		III
		111th CONGRESS
		2d Session
		S. RES. 545
		IN THE SENATE OF THE UNITED STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records by
		  the Permanent Subcommittee on Investigations of the Committee on Homeland
		  Security and Governmental Affairs.
	
	
		Whereas, the Permanent Subcommittee on Investigations of
			 the Committee on Homeland Security and Governmental Affairs conducted an
			 investigation into Wall Street and the financial crisis of 2008, examining the
			 role of mortgage lenders, bank regulators, credit rating agencies, and
			 investment banks in causing the crisis;
		Whereas, the Subcommittee has received requests from
			 federal and state government entities for access to records of the
			 Subcommittee's investigation;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate can, by administrative or judicial
			 process, be taken from such control or possession but by permission of the
			 Senate;
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate is needed for the promotion of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Chairman and Ranking
			 Minority Member of the Permanent Subcommittee on Investigations of the
			 Committee on Homeland Security and Governmental Affairs, acting jointly, are
			 authorized to provide to law enforcement officials, regulatory agencies, and
			 other entities or individuals duly authorized by federal, state, or foreign
			 governments, records of the Subcommittee's investigation into Wall Street and
			 the financial crisis of 2008, examining the role of mortgage lenders, bank
			 regulators, credit rating agencies, and investment banks in causing the
			 crisis.
		
